                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA.

U.S.A. vs. Frank Rodriguez                                                   Docket No. 7:19-CR-134-1D

                               Petition for Action on Supervised Release

COMES NOW Kristyn Super, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Frank Rodriguez, who, upon an earlier plea of guilty to Theft of
Government Property, in violation of 18 U.S.C. § 641, was sentenced by the Honorable James C. Dever III,
U.S. District Judge, on January 10, 2020, to the custody of the Bureau of Prisons for a term of 6 months. It
was further ordered that upon release from imprisonment the defendant be placed on supervised release for
a period of 36 months.

    Frank Rodriguez was released from custody on September 8, 2020, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

        On May 9, 2021, the defendant was charged with Driving While Impaired and Possession of an
Open Container of Alcohol by the Jacksonville Police Department in Jacksonville, North Carolina. The
defendant was released following the posting ofthe secured bond and the charges remain pending in Onslow
County District Court (21CR052261). Notably, Rodriguez has a long history of alcohol abuse and as a
result of the pending charges, has returned to outpatient substance abuse treatment, and completed a DWI
evaluation on May 18, 2021. Given his history, it appears appropriate to modify the conditions of
supervised release to include alcohol abstinence and that he be ordered to complete 24 hours of community
service as a sanction for the violation conduct. The defendant signed a Waiver of Hearing agreeing to the
proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    I. The defendant shall abstain from the use of any alcoholic beverages, shall not associate with
       individuals consuming alcoholic beverages, shall not frequent business establishments whose
       primary product to the consumer is alcoholic beverages, and shall not use any medication containing
       alcohol without the permission of the probation office or a prescription from a licensed physician.

   2. The defendant shall perform 24 hours of community service as directed by the probation office and
      if referred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.
Frank Rodriguez
Docket No. 7:19-CR-134-lD
Petition For Action
Page2
Reviewed and approved,                           I declare under penalty of perjury that the foregoing
                                                 is true and correct.


Isl David W. Leake                               Isl Kristyn Super
David W. Leake                                   Kristyn Super
Supervising U.S. Probation Officer               U.S. Probation Officer
                                                 200 Williamsburg Pkwy, Unit 2
                                                 Jacksonville, NC 28546-6762
                                                 Phone: 910-346-5104
                                                 Executed On: May 25, 2021

                                     ORDER OF THE COURT

Considered and ordered this       2,.C.          N->-~-=.cif------' 2021, and ordered filed and
                                         day of_......
made a part of the records in the above case.      J

Jam s C. Dever III
U.S. District Judge
